Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of December 6, 2016, among PRA Health
Sciences, Inc., a Delaware corporation (“Holdings”), Pharmaceutical Research
Associates, Inc., a Virginia corporation (the “Borrower”), each of the
Subsidiaries listed on the signature pages hereto or that becomes a party hereto
pursuant to Section 8.14 (each such entity being a “Subsidiary Grantor” and,
collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings and
the Borrower are referred to collectively as the “Grantors”), and Wells Fargo
Bank, National Association, as collateral agent (in such capacity, the
“Collateral Agent”) for the benefit of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower is a party to the Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the Lenders and agents from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent and
as Collateral Agent;

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower, the Swingline Lender has agreed to make Swingline
Loans and the Letter of Credit Issuers have agreed to issue Letters of Credit
for the account of the Borrower and the Restricted Subsidiaries upon the terms
and subject to the conditions set forth therein and (b) one or more Cash
Management Banks or Hedge Banks may from time to time enter into Secured Cash
Management Agreements or Secured Hedge Agreements with Holdings and/or its
Restricted Subsidiaries;

 

WHEREAS, pursuant to the Guarantee dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Grantor party thereto has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the
Collateral Agent for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

 

WHEREAS, each Grantor is a Guarantor or the Borrower;

 

WHEREAS, the proceeds of the Loans, the issuance of the Letters of Credit and
the provision of Secured Cash Management Agreements and Secured Hedge Agreements
will be used in part to enable the Borrower to make valuable transfers to the
Grantors in connection with the operation of its businesses;

 

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans and the Swingline Loans and the
issuance of the Letters of Credit; and the provision of such Secured Cash
Management Agreements and Secured Hedge Agreements;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans, the Swingline Lender to make Swingline Loans and to the
obligation of the Letter of Credit Issuers to issue Letters of Credit under the
Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement to the Collateral Agent for the benefit of the Secured
Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders, the Swingline Lender
and the Letter of Credit Issuers to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans, the Swingline

 

--------------------------------------------------------------------------------


 

Lender to make Swingline Loans and to induce the Letter of Credit Issuers to
issue Letters of Credit for the account of the Borrower and the Restricted
Subsidiaries under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Secured Cash Management Agreements or
Secured Hedge Agreements with Holdings and/or its Restricted Subsidiaries, the
Grantors hereby agree with the Collateral Agent, for the benefit of the Secured
Parties, as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)                                 Terms used herein without definition that
are defined in the UCC have the meanings given to them in the UCC, including the
following terms (which are capitalized herein): Account, Chattel Paper,
Commercial Tort Claims, Commodity Contract, Deposit Accounts, Documents,
Fixtures, Goods, Instruments, Inventory, Letter-of-Credit Right, Securities,
Securities Accounts, Security Entitlement, Supporting Obligation and Tangible
Chattel Paper.

 

(c)                                  The following terms shall have the
following meanings:

 

“Collateral” shall have the meaning provided in Section 2.

 

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

 

“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.

 

“Control” shall mean “control,” as such term is defined in Section 9-104 or
9-106, as applicable, of the UCC.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Copyrights listed on Schedule 2.

 

“Copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office,
including those U.S. registered copyrights owned by any Grantor and listed on
Schedule 1.

 

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to

 

2

--------------------------------------------------------------------------------


 

the extent it is subject to a Lien permitted pursuant to clauses (6) or (18) (in
each case solely with respect to clause (d) of Section 10.1 of the Credit
Agreement) or (9) of the definition of “Permitted Liens” in the Credit Agreement
and the terms of the Indebtedness secured by such Lien prohibit assignment of,
or granting of a security interest in, such Grantor’s rights and interests
therein (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law), provided, that immediately upon the repayment of all
Indebtedness secured by such Lien, such Grantor shall be deemed to have granted
a Security Interest in all the rights and interests with respect to such
equipment.

 

“Excluded Property” shall mean (i) any Vehicles and other assets subject to
certificates of title, (ii) Letter-of-Credit Rights except to the extent
perfection of a security interest therein may be accomplished by filing
financing statements in appropriate form in the applicable jurisdiction under
the UCC, (iii) any property that is subject to a Lien permitted pursuant to
clause (6) (solely with respect to clause (d) of Section 10.1 of the Credit
Agreement) or (9) of the definition of “Permitted Liens” in the Credit Agreement
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Indebtedness) prohibits the creation of any
other Lien on such property (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law); provided that such property shall be
Excluded Property only to the extent and for so long as such prohibition is in
effect, (iv) all leasehold interests in real property; provided further that
proceeds and products from any and all of the of the foregoing that would
constitute Excluded Property shall also not be considered Collateral and
proceeds and products from any and all of the of the foregoing that do not
constitute Excluded Property shall be considered Collateral.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and
(d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture (i) is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto (other than a Credit Party), (ii) would not give any other party (other
than a Credit Party) to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder or (iii) is permitted with
consent if all necessary consents to such grant of a Security Interest have been
obtained from the other parties thereto (other than to the extent that any such
prohibition referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents), provided that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a Security Interest pursuant to this Security Agreement in any Account or any
money or other amounts due or to become due under any such contract, agreement,
instrument or indenture.

 

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

 

3

--------------------------------------------------------------------------------


 

“Intellectual Property” shall mean all U.S. and foreign intellectual property,
including all (i) (a) Patents, inventions, processes, developments, technology
and know-how; (b) Copyrights including Copyrights in graphics, advertising
materials, labels, package designs and photographs; (c) Trademarks; (d) trade
secrets, confidential, proprietary or non-public information, (ii) all Patent
Licenses, Trademark Licenses and Copyright Licenses and (iii) all rights,
priorities and privileges related thereto and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all Proceeds therefrom, in each case to the extent the grant by such
Grantor of a Security Interest pursuant to this Security Agreement in any such
rights, priorities and privileges relating to such Intellectual Property
(A) does not constitute or result in the abandonment, termination, acceleration,
invalidation of or rendering unenforceable any right, title or interest therein
or result in a breach of the terms of, or constitute a breach or default under
such Intellectual Property, including any “intent to use” Trademark application
filed in the United States Patent and Trademark Office unless and until an
amendment to allege use or a statement of use has been filed with the United
States Patent and Trademark Office, to the extent that granting a Security
Interest therein before such time would invalidate or terminate, or adversely
affect the enforceability or validity of, such “intent-to-use” Trademark
application or any registration issuing therefrom, (B) is not prohibited by any
contract, agreement or other instrument governing such rights, priorities and
privileges without the consent of any other party thereto (other than a Credit
Party), (C) would not give any other party (other than a Credit Party) to any
such contract, agreement, license or other instrument the right to terminate its
obligations thereunder or (D) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the
relevant parties (other than to the extent that any such prohibition referred to
in clauses (A), (B), (C) and (D) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents).

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.1.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) any Capital
Stock or Stock Equivalents issued by any Foreign Subsidiary or FSHCO in excess
of 65% of the outstanding voting class of such Capital Stock or Stock
Equivalents), whether now or hereafter acquired by any Grantor, except, in each
case, to the extent the grant by a Grantor of a Security Interest therein
pursuant to this Security Agreement in its right, title and interest in any such
Investment Property (i) is prohibited by any contract, agreement, instrument or
indenture governing such Investment Property without the consent of any other
party thereto (other than a Credit Party) unless such consent has been expressly
obtained or (ii) would give any other party (other than a Credit Party) to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder (other than to the extent that any such prohibition
referred to in clauses (i) and (ii) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate any Grantor to
obtain any such consents referred to in clauses (i) or (ii) above).

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement, including those material inbound exclusive licenses in third
party owned U.S. Patents and applications therefor listed on Schedule 4.

 

4

--------------------------------------------------------------------------------


 

“Patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein, including those
U.S. patents and applications therefor owned by any Grantor and listed on
Schedule 3.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized
thereby, (iii) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Registered Intellectual Property” shall mean all Copyrights, Patents and
Trademarks issued by, registered with or the subject of a pending application
before the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office).

 

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Interest” shall have the meaning provided in Section 2.

 

“Short-form Intellectual Property Security Agreement” shall have the meaning
assigned to such term in Section 3.2(b).

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Trademarks and applications therefor listed on Schedule 6.

 

“Trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person:  (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States

 

5

--------------------------------------------------------------------------------


 

Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
extensions or renewals thereof and (ii) all goodwill associated therewith or
symbolized thereby, including those U.S. registered trademarks and applications
therefor owned by any Grantor and listed on Schedule 5 hereto.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing.

 

(d)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement, and Section, subsection, clause and
Schedule references are to this Security Agreement unless otherwise specified.
 The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(f)                                   Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

2.                                      Grant of Security Interest.

 

(a)                                 Each Grantor hereby bargains, sells,
conveys, assigns, sets over, mortgages, pledges, hypothecates and transfers to
the Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Secured Parties, a lien on and security
interest in (the “Security Interest”), all of its right, title and interest in,
to and under all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(i)                                     all Accounts;

 

(ii)                                  all Cash;

 

(iii)                               all Chattel Paper;

 

(iv)                              all Commercial Tort Claims described on
Schedule 7 (as such Schedule may be amended from time to time);

 

(v)                                 all Documents;

 

(vi)                              all Equipment, Fixtures and Goods;

 

6

--------------------------------------------------------------------------------


 

(vii)                           all General Intangibles;

 

(viii)                        all Instruments;

 

(ix)                              all Intellectual Property;

 

(x)                                 all Inventory;

 

(xi)                              all Investment Property;

 

(xii)                           all Supporting Obligations;

 

(xiii)                        all books and records pertaining to the
Collateral; and

 

(xiv)                       the extent not otherwise included, all Proceeds and
products of any and all of the foregoing;

 

provided, that (x) the Collateral for any Obligations shall not include any
(A) Excluded Stock and Stock Equivalents with respect to such Obligations,
(B) Excluded Property or (C) any assets with respect to which, (1) in the
reasonable judgment of the Collateral Agent and the Borrower (as agreed in
writing), the cost or other consequences of granting a security interest in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, or (2) granting a
security interest in such assets in favor of the Secured Parties under the
Security Documents would result in materially adverse tax consequences or would
require obtaining the consent of any governmental authority (which consent has
not been obtained), in each case as reasonably determined by the Borrower and
notified in writing to the Collateral Agent, and (y) none of the items included
in clauses (i) through (xiv) above shall constitute Collateral to the extent
(and only to the extent) that the grant of the Security Interest therein would
violate any Requirement of Law applicable to such Collateral other than, to the
extent that such violation of Requirement of Law would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable Requirement of Law. No Grantor shall be
required to take actions to perfect security interests in Commercial Tort Claims
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the UCC.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent and its Affiliates, counsel and other representatives, at
any time and from time to time, to file or record financing statements,
amendments to financing statements and, with notice to the applicable Grantors,
other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the Security Interests of the Collateral Agent
under this Security Agreement, and such financing statements and amendments may
describe the Collateral covered thereby as “all assets”, “all personal property
now owned or hereafter acquired” or words of similar effect, provided that with
respect to fixtures the Collateral Agent shall only file or record financing
statements in the jurisdiction of organization of a Grantor, except in
connection with a Mortgage.  Each Grantor hereby also authorizes the Collateral
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements.

 

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

 

7

--------------------------------------------------------------------------------


 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor
office), with the signature of each applicable Grantor, such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted hereunder by each Grantor
and naming any Grantor or the Grantors as debtors and the Collateral Agent, as
the case may be, as secured party.

 

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

3.                                      Representations and Warranties.

 

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party on the date hereof that:

 

3.1                               Title; No Other Liens.  Except for (a) the
Security Interest granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Security Agreement and (b) the Liens permitted by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others.  No security agreement, financing
statement or other public notice with respect to all or any part of the
Collateral that evidences a Lien securing any material Indebtedness is on file
or of record in any public office, except such as (i) have been filed in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (ii) are permitted by the Credit Agreement or (iii) relate
to obligations no longer outstanding or are in respect of commitments to lend
which have been terminated.

 

3.2                               Perfected Liens.

 

(a)                                 This Security Agreement is effective to
create in favor of the Collateral Agent, for its benefit and for the benefit of
the Secured Parties, legal, valid and enforceable Security Interests in the
Collateral (with respect to Collateral consisting of Capital Stock of Foreign
Subsidiaries, to the extent the enforceability of such Security Interest is
governed by the UCC), subject to the effects of bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general equitable
principles.

 

(b)                                 Subject to the limitations set forth in
clause (c) of this Section 3.2, the Security Interests granted pursuant to this
Security Agreement (i) will constitute valid and perfected Security Interests in
the Collateral (to the extent perfection may be obtained by the filings or other
actions described in clause (A), (B) or (C) of this paragraph) in favor of the
Collateral Agent, for the benefit of the Secured Parties, as collateral security
for the Obligations, upon (A) with respect to Collateral in which perfection can
be obtained by filing a financing statement, the filing in the applicable filing
offices of all financing statements, in each case, naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral, (B) with respect to Instruments, Chattel Paper, Certificated
Securities and negotiable Documents, delivery to the Collateral Agent (or its
bailee) of all Instruments, Chattel Paper, Certificated Securities and
negotiable Documents in each case, properly endorsed for transfer in blank and
(C) with respect to Intellectual Property, completion of the filing of a fully
executed agreement substantially in the form of Annex C hereof (the “Short-form
Intellectual Property Security Agreement”) and containing a description of all
Collateral constituting Registered Intellectual Property in the United States
Patent and Trademark Office, with respect to U.S. registered and applied for
Patents and Trademarks, within 90 days from the execution date of such
Short-form Intellectual Property Security Agreement or in the United States
Copyright Office, with respect to U.S. registered Copyrights, within 30 days
from the execution date of such Short-form Intellectual Property Security
Agreement, as applicable and (ii) are

 

8

--------------------------------------------------------------------------------


 

prior to all other Liens on the Collateral other than Liens permitted pursuant
to Section 10.2 of the Credit Agreement.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Grantor shall be required to perfect the Security Interests granted
by this Security Agreement by any means other than by (i) filings pursuant to
the Uniform Commercial Code of the relevant State(s), (ii) filings approved by
United States federal government offices with respect to Registered Intellectual
Property and (iii) delivery to the Collateral Agent (or its bailee) to be held
in its possession of all Collateral consisting of Tangible Chattel
Paper, Instruments or Certificated Securities with a fair market value in excess
of $10,000,000 individually.

 

(d)                                 It is understood and agreed that the
Security Interests in cash and Investment Property created hereunder shall not
prevent the Grantors from using such assets in the ordinary course of their
respective businesses.

 

3.3                               (a)                                 Set forth
on Schedule 8 is (i) the exact legal name of each Grantor, as such name appears
in its certificate of organization or like document and (ii) each other legal
name (including any successor entity or entity that has merged into such
Grantor) that such Grantor has had in the past five years, together with the
date of the relevant name change.

 

(b)                                 Except as set forth on Schedule 8, no
Grantor has changed its corporate or organizational name (including by way of
merger, consolidation or similar reorganization) within the past five years.

 

(c)                                  Set forth on Schedule 8 is (i) the
jurisdiction of organization and the form of organization of each Grantor,
(ii) the organizational identification number, if any, assigned by such
jurisdiction, (iii) the tax identification number, if any, of such Grantor and
(iv) the address (including the county) of the chief executive office and, if
different, the principal place of business, of such Grantor; in each case of
clause (a), (b) and (c) of this Section 3.3, as of the Closing Date.

 

4.                                      Covenants.

 

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations are paid in full and the Commitments are terminated and all
Letters of Credit have expired or terminated and all Letter of Credit
Outstandings have been reduced to zero (or all such Letters of Credit and Letter
of Credit Outstandings have been Cash Collateralized):

 

4.1                               Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Such Grantor shall maintain the Security
Interest created by this Security Agreement as a perfected Security Interest
having at least the priority described in Section 3.1 and shall defend such
Security Interest against the claims and demands of all Persons whomsoever, in
each case subject to Section 3.2(c).

 

(b)                                 Such Grantor will furnish to the Collateral
Agent and the Lenders from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Collateral Agent may reasonably
request.

 

(c)                                  Such Grantor will furnish to the Collateral
Agent at the time of the delivery of the financial statements provided for in
Sections 9.1(a) of the Credit Agreement (or, if the Credit Agreement is no
longer in effect, on an annual basis), a schedule setting forth any additional
(i) Registered Intellectual

 

9

--------------------------------------------------------------------------------


 

Property owned by any Grantor or (ii) material Registered Intellectual Property
exclusively licensed from a third party to any Grantor, in each case, which has
not been previously disclosed to the Collateral Agent, following the Closing
Date (or following the date of the last supplement provided to the Collateral
Agent pursuant to this Section 4.1(c)), all in reasonable detail.

 

(d)                                 Subject to clause (e) below and
Section 3.2(c), each Grantor agrees that at any time and from time to time, at
the expense of such Grantor, it will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents, including all applicable documents required under Section 3.2(b)(C)),
which may be required under any applicable law, or which, subject to the terms
of the Intercreditor Agreement, the Collateral Agent may reasonably request, in
order (i) to grant, preserve, protect and perfect the validity and priority of
the Security Interests created or intended to be created hereby or (ii) to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral, including the filing of any financing
or continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Security Interests created hereby and all
applicable documents required under Section 3.2(b)(C), all at the expense of
such Grantor.

 

(e)                                  Notwithstanding anything in this
Section 4.1 to the contrary, (i) with respect to any assets acquired by such
Grantor after the date hereof that are required by the Credit Agreement to be
subject to the Lien created hereby or (ii) with respect to any Person that,
subsequent to the date hereof, becomes a Subsidiary that is required by the
Credit Agreement to become a party hereto, the relevant Grantor after the
acquisition or creation thereof shall promptly take all actions required by the
Credit Agreement, this Section 4.1.

 

4.2                               Damage or Destruction of Collateral.  The
Grantors agree promptly to notify the Collateral Agent if any portion of the
Collateral is damaged or destroyed in any manner which could reasonably be
expected to have a Material Adverse Effect.

 

4.3                               Notices.  Each Grantor will advise the
Collateral Agent and the Lenders promptly, in reasonable detail, of any Lien of
which it has knowledge (other than the Security Interests created hereby or
Liens permitted under the Credit Agreement) on any of the Collateral which would
adversely affect, in any material respect, the ability of the Collateral Agent
to exercise any of its remedies hereunder.

 

4.4                               Changes in Locations, Name, etc.  Each Grantor
will furnish to the Collateral Agent promptly (and in any event within 30 days
(or such longer period as the Collateral Agent may reasonably agree) of such
change) a written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or location for purposes of the UCC, (iii) in its
identity or type of organization or corporate structure or (iv) in its Federal
Taxpayer Identification Number or organizational identification number.  Each
Grantor agrees promptly to provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this paragraph and take all other action reasonably necessary to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral and take all
other action reasonably necessary to maintain the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral.

 

10

--------------------------------------------------------------------------------


 

5.                                      Remedial Provisions.

 

5.1                               Certain Matters Relating to Accounts.

 

(a)                                 At any time after the occurrence and during
the continuance of an Event of Default and after giving reasonable notice to the
Borrower and any other relevant Grantor, the Administrative Agent shall have the
right, but not the obligation, to instruct the Collateral Agent to (and upon
such instruction, the Collateral Agent shall) make test verifications of the
Accounts in any manner and through any medium that the Administrative Agent
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications.  The Collateral Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.

 

(b)                                 The Collateral Agent hereby authorizes each
Grantor to collect such Grantor’s Accounts and the Collateral Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required in writing by the Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Accounts, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of and on terms and conditions reasonably satisfactory to
the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 5.5 and (ii) until so
turned over, shall be held by such Grantor in trust for the Collateral Agent and
the Secured Parties, segregated from other funds of such Grantor.  Each such
deposit of Proceeds of Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c)                                  At the Collateral Agent’s request at any
time after the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreements, each Grantor shall deliver
to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
including all original orders, invoices and shipping receipts.

 

(d)                                 Upon the occurrence and during the
continuance of an Event of Default, a Grantor shall not grant any extension of
the time of payment of any of the Accounts, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof, or allow any credit or discount
whatsoever thereon if the Collateral Agent shall have instructed the Grantors
not to grant or make any such extension, credit, discount, compromise or
settlement under any circumstances during the continuance of such Event of
Default.

 

(e)                                  At the direction of the Collateral Agent,
solely upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreements, each Grantor shall grant
to the Collateral Agent to the extent assignable, a non-exclusive, fully
paid-up, royalty-free, worldwide license to use, assign, license or sublicense
any of the Intellectual Property included in the Collateral and now owned or
hereafter acquired by such Grantor (subject to the rights of any person or
entity under any pre-existing Copyright License, Patent License, Trademark
License or other agreements).  Such license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof; provided, however, that
nothing in this Section 5.1 shall require any Grantor to grant any license that
is prohibited by any rule of law, statute or regulation or is prohibited by, or
constitutes a breach of default under or results in the termination of or gives
rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted with respect to such property,
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the quality control standards applicable to each
such Trademark as in effect as of the date such licenses hereunder are granted.

 

11

--------------------------------------------------------------------------------


 

5.2                               Communications with Credit Parties; Grantors
Remain Liable.

 

(a)                                 The Collateral Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default, subject to the terms of the Intercreditor
Agreements, after giving reasonable notice to the relevant Grantor of its intent
to do so, communicate with obligors under the Accounts to verify with them to
the Collateral Agent’s satisfaction the existence, amount and terms of any
Accounts.  The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.

 

(b)                                 Upon the written request of the Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default, subject to the terms of the Intercreditor Agreements, the Collateral
Agent may, and each Grantor shall, notify obligors on the Accounts that the
Accounts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  Neither the Collateral Agent nor any Secured Party shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Collateral Agent or any Secured Party of any payment relating thereto,
nor shall the Collateral Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

5.3                               Proceeds to be Turned Over To Collateral
Agent.  In addition to the rights of the Collateral Agent and the Secured
Parties specified in Section 5.1 with respect to payments of Accounts, if an
Event of Default shall occur and be continuing and the Collateral Agent, subject
to the terms of the Intercreditor Agreements, so requires by notice in writing
to the relevant Grantor (it being understood that the exercise of remedies by
the Secured Parties in connection with an Event of Default under Section 11.5 of
the Credit Agreement shall be deemed to constitute a request by the Collateral
Agent for the purposes of this sentence and in such circumstances, no such
written notice shall be required), all Proceeds received by any Grantor
consisting of cash, checks and other near cash items shall be held by such
Grantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent in the exact form received by
such Grantor (duly endorsed by such Grantor to the Collateral Agent, if
required).  All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its
dominion and control and on terms and conditions reasonably satisfactory to the
Collateral Agent.  All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.

 

5.4                               Application of Proceeds.  The Collateral Agent
shall apply the proceeds of any collection or sale of the Collateral as well as
any Collateral consisting of cash, at any time after receipt in the order set
forth below:

 

(i)                                     first, to the payment of all reasonable
and documented costs and expenses incurred by the Administrative Agent or
Collateral Agent in connection with any collection or sale

 

12

--------------------------------------------------------------------------------


 

or otherwise in connection with any Credit Document, including all court costs
and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent or the Collateral
Agent hereunder or under any other Credit Document on behalf of any Credit Party
and any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document;

 

(ii)                                  second, ratably to the Administrative
Agent to be applied as provided in the Credit Agreement, to the payment in full
of all Obligations owing to the Secured Parties on the date of any distribution.

 

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or other recovery in trust for the
benefit of all Secured Parties hereunder for distribution in accordance with
this Section 5.4

 

5.5                               Code and Other Remedies.  Subject to the terms
of the Intercreditor Agreements, if an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law (whether or not the UCC applies to the
affected Collateral) and also may with notice to the relevant Grantor, sell the
Collateral or any part thereof in one or more parcels at public or private sale
or sales, at any exchange, broker’s board or office of the Collateral Agent or
any Secured Party or elsewhere for cash or on credit or for future delivery at
such price or prices and upon such other terms as are commercially reasonable
irrespective of the impact of any such sales on the market price of the
Collateral.  The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and the Collateral Agent or such Secured Party may pay the purchase
price by crediting the amount thereof against the Obligations.  Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  To the extent
permitted by law, each Grantor hereby waives any claim against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. 
Each Grantor further agrees, at the Collateral Agent’s request to assemble the
Collateral and make it available to the Collateral Agent, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.5 in accordance with the provisions of
Section 5.4.

 

13

--------------------------------------------------------------------------------


 

5.6                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency.

 

5.7                               Amendments, etc. with Respect to the
Obligations; Waiver of Rights.  Each Grantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Grantor and
without notice to or further assent by any Grantor, (a) any demand for payment
of any of the Obligations made by the Collateral Agent or any other Secured
Party may be rescinded by such party and any of the Obligations continued,
(b) the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents and any other documents executed and
delivered in connection therewith and the Secured Cash Management Agreements,
Secured Hedge Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any Secured Hedge Agreement or Secured Cash
Management Agreement, the Hedge Bank or Cash Management Bank party thereto) may
deem advisable from time to time, and (d) any collateral security, guarantee or
right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for this Security
Agreement or any property subject thereto.  When making any demand hereunder
against any Grantor, the Collateral Agent or any other Secured Party may, but
shall be under no obligation to, make a similar demand on any Grantor or any
other Person, and any failure by the Collateral Agent or any other Secured Party
to make any such demand or to collect any payments from any Grantor or any other
Person or any release of any Grantor or any other Person shall not relieve any
Grantor in respect of which a demand or collection is not made or any Grantor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Grantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

6.                                      The Collateral Agent.

 

6.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor hereby appoints, which
appointment is irrevocable and coupled with an interest, effective upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, for the purpose of carrying out the terms of this Security Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Security Agreement, and, without limiting the generality of the foregoing,
each Grantor hereby gives the Collateral Agent the power and right, on behalf of
such Grantor, either in the Collateral Agent’s name or in the name of such
Grantor or otherwise, without assent by such Grantor, to do any or all of the
following, in each case after the occurrence and during the continuance of an
Event of Default and after written notice by the Collateral Agent of its intent
to do so:

 

14

--------------------------------------------------------------------------------


 

(i)                                     take possession of and endorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due under any Account or with respect to
any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s and the Secured Parties’ Security Interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral;

 

(iv)                              execute, in connection with any sale provided
for in Section 5.5, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral;

 

(v)                                 obtain and adjust insurance required to be
maintained by such Grantor pursuant to Section 9.3 of the Credit Agreement;

 

(vi)                              direct any party liable for any payment under
any of the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

 

(vii)                           ask or demand for, collect and receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral;

 

(viii)                        sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral;

 

(ix)                              commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral;

 

(x)                                 defend any suit, action or proceeding
brought against such Grantor with respect to any Collateral (with such Grantor’s
consent to the extent such action or its resolution could materially affect such
Grantor or any of its Affiliates in any manner other than with respect to its
continuing rights in such Collateral);

 

(xi)                              settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate (with such Grantor’s
consent to the extent such action or its resolution could materially affect such
Grantor or any of its Affiliates in any manner other than with respect to its
continuing rights in such Collateral);

 

(xii)                           assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such

 

15

--------------------------------------------------------------------------------


 

term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its sole discretion determine; and

 

(xiii)                        generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ Security
Interests therein and to effect the intent of this Security Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Collateral Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Security Agreement are coupled
with an interest and are irrevocable until this Security Agreement is terminated
and the Security Interests created hereby are released.

 

6.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Collateral
Agent deals with similar property for its own account.  The Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent, any Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Collateral Agent and the Secured Parties hereunder are
solely to protect the Collateral Agent’s and the Secured Parties’ interests in
the Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.  The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own respective gross
negligence or willful misconduct as determined in a final non-appealable
judgment of a court of competent jurisdiction.

 

6.3                               Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Security Agreement with respect to any action taken by the Collateral Agent
or the exercise or non-exercise by the Collateral Agent of any option, voting
right,

 

16

--------------------------------------------------------------------------------


 

request, judgment or other right or remedy provided for herein or resulting or
arising out of this Security Agreement shall, as between the Collateral Agent
and the Secured Parties, be governed by the Intercreditor Agreements and the
Credit Agreement, and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the applicable Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

6.4                               Security Interest Absolute.  All rights of the
Collateral Agent hereunder, the Security Interest and all obligations of the
Grantors hereunder shall be absolute and unconditional.

 

6.5                               Continuing Security Interest; Assignments
Under the Credit Agreement; Release.

 

(a)                                 This Security Agreement shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon each Grantor and the successors and assigns thereof and shall inure
to the benefit of the Collateral Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all Obligations
under the Credit Documents (other than, in each case, any contingent indemnity
obligations not then due, any Secured Hedge Obligations or any Secured Cash
Management Obligations) shall have been satisfied by payment in full, the
Commitments shall be terminated and all Letters of Credit have expired or
terminated and after all Letter of Credit Outstandings have been reduced to zero
(or all such Letters of Credit and Letter of Credit Outstandings have been Cash
Collateralized) notwithstanding that from time to time during the term of the
Credit Agreement, the Credit Parties may be free from any Obligations.

 

(b)                                 A Grantor shall automatically be released
from its obligations hereunder as it relates to the Obligations (as defined in
the Credit Agreement) if it ceases to be a Credit Party in accordance with
Section 13.1 of the Credit Agreement.

 

(c)                                  The Security Interest granted hereby in any
Collateral shall automatically be released as it relates to the Obligations (as
defined in the Credit Agreement) (i) to the extent provided in Section 13.1 of
the Credit Agreement and (ii) upon the effectiveness of any written consent to
the release of the Security Interest granted hereby in such Collateral pursuant
to Section 13.1 of the Credit Agreement.  Any such release in connection with
any sale, transfer or other disposition of such Collateral permitted under the
Credit Agreement shall result in such Collateral being sold, transferred or
disposed of, as applicable, free and clear of the Lien and Security Interest
created hereby.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b) or (c), the Collateral Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 6.5
shall be without recourse to or warranty by the Collateral Agent.

 

6.6                               Reinstatement.  Each Grantor further agrees
that, if any payment made by any Credit Party or other Person and applied to the
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by any
Secured Party to such Credit Party, its estate, trustee, receiver or any other
Person, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made or, if prior
thereto the Lien granted hereby or other Collateral securing such liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender,

 

17

--------------------------------------------------------------------------------


 

such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.

 

7.                                      Collateral Agent As Agent.

 

(a)                                 Wells Fargo Bank, National Association has
been appointed to act as the Collateral Agent under the Credit Agreement, by the
Lenders under the Credit Agreement and, by their acceptance of the benefits
hereof, the other Secured Parties.  The Collateral Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Security Agreement and the Credit Agreement, provided that
the Collateral Agent shall exercise, or refrain from exercising, any remedies
provided for in Section 5 in accordance with the instructions of Required
Lenders.  In furtherance of the foregoing provisions of this Section 7(a), each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder,
except to the extent specifically set forth in Section 5 of the Guarantee, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the ratable
benefit of the applicable Lenders and Secured Parties in accordance with the
terms of this Section 7(a).

 

(b)                                 The Collateral Agent shall at all times be
the same Person that is the Collateral Agent under the Credit Agreement. 
Written notice of resignation by the Collateral Agent pursuant to Section 12.9
of the Credit Agreement shall also constitute notice of resignation as
Collateral Agent under this Security Agreement; removal of the Collateral Agent
shall also constitute removal under this Security Agreement; and appointment of
a Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall also
constitute appointment of a successor Collateral Agent under this Security
Agreement.  Upon the acceptance of any appointment as Collateral Agent under
Section 12.9 of the Credit Agreement by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Security Agreement, and the retiring or removed Collateral
Agent under this Security Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums, securities and other items of Collateral
held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Security Agreement and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Security Agreement.  After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Security Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Security Agreement while
it was Collateral Agent hereunder.

 

(c)                                  The Applicable Authorized Representative
shall direct the Collateral Agent in exercising any right, power, discretionary
duty or other remedy available to the Collateral Agent under this Agreement or
any Security Document and the other Secured Parties shall not have a right to
take any actions with respect to the Collateral.  If the Collateral Agent shall
not have received appropriate instruction within 10 days of a request therefor
from the Applicable Authorized Representative (or such shorter period as
reasonably may be specified in such notice or as may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action as it shall deem to be in the best interests of the Secured
Parties and the Collateral Agent shall have no liability to any Person for such
action or inaction.  “Applicable Authorized Representative” shall mean (i) the
Administrative Agent so

 

18

--------------------------------------------------------------------------------


 

long as the Obligations (as defined in the Credit Agreement) constitute
Obligations hereunder and (ii) thereafter, the Authorized Representative
representing the series of Indebtedness secured hereby with the greatest
outstanding aggregate principal amount.

 

(d)                                 Neither the Collateral Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
liable to any party for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any Security Document (except for
its or such Person’s own gross negligence or willful misconduct, as determined
in a final non-appealable judgment of a court of competent jurisdiction).  If
the Obligations (as defined in the Credit Agreement) are no longer outstanding
the Collateral Agent under the Credit Agreement may resign and the Applicable
Authorized Representative shall become the Collateral Agent.

 

8.                                      Miscellaneous.

 

8.1                               Intercreditor Agreements.  Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder, are subject to the provisions of any
First Lien Intercreditor Agreement and/or Second Lien Intercreditor Agreement
(each, an “Intercreditor Agreement”).  In the event of any conflict between the
terms of any Intercreditor Agreement and the terms of this Agreement, the terms
of such Intercreditor Agreement shall govern and control.  No right, power or
remedy granted to the Collateral Agent hereunder shall be exercised by the
Collateral Agent, and no direction shall be given by the Collateral Agent, in
contravention of any such Intercreditor Agreement.

 

8.2                               Amendments in Writing.  None of the terms or
provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the affected
Grantor and the Collateral Agent in accordance with Section 13.1 of the Credit
Agreement.

 

8.3                               Notices.  All notices, requests and demands
pursuant hereto shall be made in accordance with Section 13.2 of the Credit
Agreement.  All communications and notices hereunder to any Grantor shall be
given to it in care of Holdings at Holdings’ address set forth in Section 13.2
of the Credit Agreement.

 

8.4                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 8.2), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Collateral Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Collateral Agent or such
other Secured Party would otherwise have on any future occasion.  The rights,
remedies, powers and privileges herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

8.5                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Grantor agrees to pay any and all
reasonable out of pocket expenses (including all reasonable fees and
disbursements of counsel) that may be paid or incurred by any Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting,

 

19

--------------------------------------------------------------------------------


 

any or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Grantor under this Security Agreement.

 

(b)                                 Each Grantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes that may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Security Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Security Agreement to the extent the Borrower would be required to do so
pursuant to Section 13.5 of the Credit Agreement.

 

(d)                                 The agreements in this Section 8.5 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Credit Documents.

 

8.6                               Successors and Assigns.  The provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Security Agreement without the prior written consent of
the Collateral Agent except pursuant to a transaction permitted by the Credit
Agreement.

 

8.7                               Counterparts.  This Security Agreement may be
executed by one or more of the parties to this Security Agreement on any number
of separate counterparts (including by facsimile or other electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Security
Agreement signed by all the parties shall be lodged with the Collateral Agent
and Holdings.

 

8.8                               Severability.  Any provision of this Security
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8.9                               Section Headings.  The Section headings used
in this Security Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

8.10                        Integration.  This Security Agreement together with
the other Credit Documents represents the agreement of each of the Grantors with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth herein or in the
other Credit Documents.

 

8.11                        GOVERNING LAW.  THIS SECURITY AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

20

--------------------------------------------------------------------------------


 

8.12                        Submission To Jurisdiction Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Security Agreement and the other
Credit Documents to which it is a party, or for recognition and enforcement of
any judgment in respect thereof, to the exclusive general jurisdiction of the
courts of the State and County of New York, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and agrees not to commence or support any
such action or proceeding in any other jurisdiction;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 8.3 or at such other address
of which such Person shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law or shall limit the right of any
party hereto (or any Secured Party) to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.12 any special, exemplary, punitive
or consequential damages; provided that nothing in this clause (e) shall limit
the Credit Parties’ indemnification obligations set forth in Section 8.5.

 

8.13                        Acknowledgments.  Each party hereto hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Security Agreement and the other
Credit Documents to which it is a party;

 

(b)                                 neither the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Security Agreement or any of the other Credit
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders and any other Secured Party or among the
Grantors and the Lenders and any other Secured Party.

 

8.14                        Additional Grantors.  Each Subsidiary that is
required to become a party to this Security Agreement pursuant to Section 9.11
of the Credit Agreement shall become a Subsidiary Grantor, with the same force
and effect as if originally named as a Grantor herein, for all purposes of this
Security Agreement upon execution and delivery by such Subsidiary of a written
supplement substantially in the form of Annex A hereto.  The execution and
delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor
hereunder.  The rights

 

21

--------------------------------------------------------------------------------


 

and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

8.15                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

PRA HEALTH SCIENCES, INC. 

 

as Grantor

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President, Accounting,

 

 

Corporate Controller and Assistant Treasurer

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES,

 

INC.,

 

as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PRA HOLDINGS, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PRA INTERNATIONAL, as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PRA SUB, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PRA INTERNATIONAL OPERATIONS, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PRA HEALTH HOLDCO, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

NEXTRIALS, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PRA EARLY DEVELOPMENT RESEARCH,

 

INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CRI NEWCO, INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President, Accounting and 

 

 

Corporate Controller

 

 

 

 

 

CRI WORLDWIDE, LLC, as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President, Accounting and

 

 

Corporate Controller

 

 

 

 

 

LIFETREE CLINICAL RESEARCH, L.C., as

 

Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title: 

Senior Vice President, Accounting and

 

 

Corporate Controller

 

 

 

 

 

CRI INTERNATIONAL, LLC, as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President, Accounting and

 

 

Corporate Controller

 

 

 

 

 

CLINSTAR LLC, as Grantor

 

 

 

 

 

By:

Pharmaceutical Research Associates, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH 

 

ASSOCIATES EASTERN EUROPE, LLC, as

 

Grantor

 

 

 

 

 

By: ClinStar LLC, its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

PHARMACEUTICAL RESEARCH

 

ASSOCIATES CIS, LLC, as Grantor

 

 

  

By:

Pharmaceutical Research Associates Eastern Europe, LLC, its managing member

 

 

 

By: ClinStar, LLC, its managing member

 

 

 

By:

Pharmaceutical Research Associates, Inc., its managing member

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

RPS GLOBAL HOLDINGS, LLC, as Grantor

 

 

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

RPS PARENT HOLDING LLC, as Grantor

 

 

 

By: RPS Global Holdings, LLC, its managing member

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

ROY RPS HOLDINGS LLC., as Grantor

 

 

 

By: RPS Parent Holding LLC, its managing

 

member

 

 

 

By: RPS Global Holdings, LLC, its managing

 

member

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President of Finance

 

 

 

 

 

RESEARCH PHARMACEUTICAL SERVICES, 

 

INC., as Grantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name:

Michael J. Bonello

 

 

Title:

Senior Vice President,

 

 

Accounting and Corporate Controller

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as Collateral Agent

 

By:

 

 

/s/ Christine Gardiner

 

 

Name:

Christine Gardiner

 

 

Title:

Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

U.S. REGISTERED COPYRIGHTS

 

Owner

 

Registration Number

 

Title

ReSearch Pharmaceutical Services, Inc.

 

TXu868-418

 

RSItraks

 

 

 

 

 

ReSearch Pharmaceutical Services, Inc.

 

TXu874-076

 

RSItraks. by Research Scientists, Inc., employer for hire of John Hedberg

 

--------------------------------------------------------------------------------


 

Schedule 2

 

MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. REGISTERED COPYRIGHTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

U.S. PATENTS AND PATENT APPLICATIONS

 

Owner

 

Country

 

Application No. 

 

Filing Date

 

Title

 

Status

 

KTS Reference

 

PRA Health Sciences, Inc.

 

United States

 

62/188,065
(Provisional Application)

 

July 2, 2015

 

Early Warning System

 

Expired

 

058489-0945865

 

PRA Health Sciences, Inc.

 

United States

 

15/193,676

 

June 27, 2016

 

Normalizing Data Sets for Predicting an Attribute of the Data Sets

 

Pending

 

058489-0968343

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. PATENTS AND PATENT APPLICATIONS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5

 

U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Owner

 

Registration/Serial Number

 

Title

PRA Holdings, Inc.

 

2759033

 

PRA INTERNATIONAL

 

 

 

 

 

PRA Holdings, Inc.

 

1875684

 

[g227981kw11i001.gif]

 

 

 

 

 

PRA Holdings, Inc.

 

1865068

 

PRA

 

 

 

 

 

PRA Holdings, Inc.

 

4433420

 

[g227981kw11i002.gif]

 

 

 

 

 

PRA Holdings, Inc.

 

4,540,765

 

[g227981kw11i003.gif]

 

 

 

 

 

PRA Holdings, Inc.

 

4,540,766

 

[g227981kw11i004.gif]

 

 

 

 

 

PRA Holdings, Inc.

 

Intent to Use Application 86633276

 

PREDICTIVV

 

 

 

 

 

PRA Holdings, Inc.

 

4978927

 

[g227981kw11i005.gif]

 

 

 

 

 

PRA Holdings, Inc.

 

Intent to Use Application 86887877

 

EMBEDDED SOLUTIONS

 

--------------------------------------------------------------------------------


 

Owner

 

Registration/Serial Number

 

Title

ReSearch Pharmaceutical Services, Inc.

 

3891818

 

RPS

 

 

 

 

 

ReSearch Pharmaceutical Services, Inc.

 

3891817

 

[g227981kw11i006.gif]

 

 

 

 

 

Lifetree Clinical Research, L.C.

 

3443804

 

LIFETREE CLINICAL RESEARCH

 

 

 

 

 

Lifetree Clinical Research, L.C.

 

3520645

 

[g227981kw11i007.gif]

 

 

 

 

 

Nextrials, Inc.

 

3863570

 

NEXTRIALS

 

 

 

 

 

Nextrials, Inc.

 

3863569

 

PRISM

 

 

 

 

 

Nextrials, Inc.

 

3863563

 

NEXTRIALS

 

 

 

 

 

Nextrials, Inc.

 

2827441

 

[g227981kw11i008.gif]

 

--------------------------------------------------------------------------------


 

Schedule 6

 

MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. REGISTERED TRADEMARKS AND TRADEMARK
APPLICATIONS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8

 

GRANTORS

 

Legal Name

 

Other Name or
Predecessor or
Successor Entity
Within Past 5
Years

 

Jurisdiction of
Organization

 

Form of
Organization

 

Organizational
ID

 

Tax ID

 

Address of
Chief Executive
Office

 

Principal Place
of Business

PRA Health Sciences, Inc.

 

PRA Global Holdings, Inc. (7/10/2014)

Pinnacle Holdco Parent, Inc. (12/19/2013)

 

Delaware

 

Corporation

 

5355479

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

PRA Holdings, Inc.

 

Pinnacle Merger Sub, Inc. (9/23/2013)

 

Delaware

 

Corporation

 

4392373

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

PRA International

 

No

 

Delaware

 

Corporation

 

3369296

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

PRA Sub, Inc.

 

No

 

Delaware

 

Corporation

 

3370554

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

PRA International Operations, Inc.

 

No

 

Delaware

 

Corporation

 

2654324

 

xx-xxxxxxx

 

4130 ParkLake Avenue,

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

Pharmaceutical Research Associates, Inc.

 

No

 

Virginia

 

Corporation

 

02291979

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

PRA Early Development Research, Inc.

 

No

 

Delaware

 

Corporation

 

3364566

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

9755 Ridge Drive, Lenexa, Johnson County, Kansas 66219

ClinStar, LLC

 

No

 

California

 

LLC

 

199905510001

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

Pharmaceutical Research Associates Eastern Europe, LLC

 

ClinStar Global Holdings LLC (3/28/2014)

 

California

 

LLC

 

200627910244

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

Pharmaceutical Research Associates CIS, LLC

 

ClinStar Europe, LLC (3/28/2014)

 

California

 

LLC

 

199905510002

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

RPS Parent Holding LLC

 

RPS Parent Holding Corp. (12/3/2014)

 

Delaware

 

LLC

 

4934750

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

731 Arbor Way, Suite 100, Blue Bell, Montgomery County, Pennsylvania

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19422

RPS Global Holdings, LLC

 

RPS Global Holdings, Inc. (12/4/2014)

Redwood Holdco Parent, Inc. (12/19/2013)

 

Delaware

 

LLC

 

5370703

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

731 Arbor Way, Suite 100, Blue Bell, Montgomery County, Pennsylvania 19422

Roy RPS Holdings LLC

 

Roy RPS Holdings Corp. (12/2/2014)

 

Delaware

 

LLC

 

4914419

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

731 Arbor Way, Suite 100, Blue Bell, Montgomery County, Pennsylvania 19422

ReSearch Pharmaceutical Services, Inc.

 

No

 

Delaware

 

Corporation

 

4089101

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

731 Arbor Way, Suite 100, Blue Bell, Montgomery County, Pennsylvania 19422

CRI NewCo, Inc.

 

No

 

Delaware

 

Corporation

 

4355729

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

401 Route 73 North,30 Lake Center Executive Park, Suite 100, Marlton, Burlington
County, New Jersey 08053

CRI Worldwide, LLC

 

No

 

Delaware

 

LLC

 

4061418

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

401 Route 73 North,30 Lake Center Executive Park, Suite 100, Marlton, Burlington
County, New Jersey 08053

 

3

--------------------------------------------------------------------------------


 

CRI International, LLC

 

No

 

New Jersey

 

LLC

 

0600254316

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

401 Route 73 North,30 Lake Center Executive Park, Suite 100, Marlton, Burlington
County, New Jersey 08053

Lifetree Clinical Research, L.C.

 

No

 

Utah

 

LLC

 

5291100-0160

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

3838 S 700 E #202, Salt Lake City, Salt Lake County, Utah 84106

PRA Health Holdco, Inc.

 

No

 

Delaware

 

Corporation

 

5795192

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

 

Nextrials, Inc.

 

No

 

California

 

Corporation

 

2074885

 

xx-xxxxxxx

 

4130 ParkLake Avenue,
Suite 400,
Raleigh, Wake County, North Carolina 27612

 

500 Executive Parkway, Suite 540, San Ramon, Contra Costa County, California
94583

 

4

--------------------------------------------------------------------------------